                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                  ***
                 7     UNITED STATES OF AMERICA,                            Case No. 2:16-CR-139 JCM (VCF)
                 8                                          Plaintiff(s),                    ORDER
                 9               v.
               10      ISIAH CATRELL BROWN,
               11                                        Defendant(s).
               12
               13            Presently before the court is defendant Isiah Catrell Brown’s motion to vacate his
               14     sentence under 28 U.S.C. § 2555. (ECF Nos. 41, 43).1 The government responded in
               15     opposition (ECF No. 45) to which Brown replied (ECF No. 46).
               16     I.     BACKGROUND
               17            Brown pled guilty to being a felon in possession of a firearm. (ECF No. 43 at 5). The
               18     court sentenced him to 100 months in prison and 3 years of supervised release. (Id.). After
               19     Brown’s conviction, the Supreme Court decided Rehaif v. United States. 139 S. Ct. 2191
               20     (2019). In Rehaif, a defendant—a foreign student who overstayed his visa and was unaware
               21     of his illegal status—successfully challenged his conviction for possessing a firearm. Id. at
               22     2194–95.
               23            After Rehaif, to obtain a conviction under 28 U.S.C. §922(g), the government “must
               24     prove both that the defendant knew he possessed a firearm and that he knew he belonged to
               25
               26
               27            1
                                Brown’s attorney filed a protective motion on June 19, 2020 given the impending
                      statute of limitations in 28 U.S.C. § 2255(f)(3) asking the court to hold the motion in abeyance
               28     until she could communicate with her client. (ECF No. 41). She then filed this instant motion
                      and asked to lift the stay (ECF No. 43 at 1) which the court did. (ECF No. 44).
James C. Mahan
U.S. District Judge
                1     the relevant category of persons barred from possessing a firearm.” Id. at 2200.2 “For
                2     example, in a felon-in-possession prosecution under § 922(g)(1), the defendant must know that
                3     his or her prior conviction was punishable by more than one year of imprisonment.” United
                4     States v. Singh, 979 F.3d 697, 727 (9th Cir. 2020). Brown now moves to vacate his conviction
                5     under 28 U.S.C. § 2555 in light of Rehaif. (ECF No. 43).
                6     II.    LEGAL STANDARD
                7            Federal inmates can petition “to vacate, set aside or correct [their] sentence” if their
                8     sentence violates the Constitution or federal law. 28 U.S.C. § 2255(a). Relief is warranted
                9     only when “a fundamental defect” caused “a complete miscarriage of justice.” Davis v. United
              10      States, 417 U.S. 333, 345 (1974); see also Hill v. United States, 368 U.S. 424, 428 (1962). The
              11      petitioner is entitled to an evidentiary hearing “[u]nless the motion and the files and records of
              12      the case conclusively show that the prisoner is entitled to no relief.” 28 U.S.C. § 2255(b).3
              13      There are limitations on § 2255 relief because the petitioner “already has had a fair opportunity
              14      to present his federal claims to a federal forum.” United States v. Frady, 456 U.S. 152, 164
              15      (1982). The statute’s purpose is not “to provide criminal defendants multiple opportunities to
              16      challenge their sentence.” United States v. Johnson, 988 F.2d 941, 945 (9th Cir. 1993).
              17             When the petitioner had “a full and fair opportunity to litigate [his claim] on direct
              18      appeal” he cannot relitigate the claim in a § 2255 motion. United States v. Hayes, 231 F.3d
              19      1132, 1139 (9th Cir. 2000). And if the petitioner could have litigated his claim on direct appeal
              20      but failed to so, the claim is procedurally defaulted. Massaro v. United States, 538 U.S. 500,
              21      504 (2003); Bousley v. United States, 523 U.S. 614, 622 (1998). A petitioner can overcome
              22      procedural default if he can show cause and prejudice or actual innocence. United States v.
              23      Braswell, 501 F.3d 1147, 1149 (9th Cir. 2007).
              24
                             2
                                Brown and the government read Rehaif differently. (Compare ECF No. 43 at 7–8,
              25      with ECF No. 45 at 23–24). Contrary to Brown’s reading, missing in Rehaif is “any notion
                      that, in felon-in-possession cases, the government is also required to prove that the defendant
              26      knew he was prohibited from possessing a firearm, which goes to the heart of the ‘ignorance
                      of the law’ maxim.” United States v. Reynolds, No. 2:16-cv-00296-JAD-PAL, 2020 WL
              27      5235316, at *2 (D. Nev. Sept. 2, 2020) (emphasis added). The Ninth Circuit reads Rehaif like
                      the government does. Singh, 979 F.3d at 727.
              28
                             3
                                 The court will rule on this motion without an evidentiary hearing.
James C. Mahan
U.S. District Judge                                                  -2-
                1     III.   DISCUSSION
                2            To begin with, Brown’s motion is timely as it was filed within one year of the Supreme
                3     Court deciding Rehaif.4 See 28 U.S.C. § 2255(f)(3) (The one-year statute of limitations for
                4     habeas relief runs from “the date on which the right asserted was initially recognized by the
                5     Supreme Court.”). Brown’s main contention is that the indictment failed to properly charge
                6     all the elements of the offense in 18 U.S.C. § 922(g)(1). (ECF No. 43 at 12–14). He says this
                7     defect deprived the court of jurisdiction (Id. at 14–15); cannot be waived in a plea agreement
                8     (Id. at 21–22; see also ECF No. 46 at 7–9); and as to procedural default, caused him actual
                9     prejudice (ECF No. 46 at 13–25); or is a structural error where actual prejudice is presumed
              10      (Id. at 11–13). The court will address these arguments in turn.
              11             A. Jurisdiction
              12             An indictment must sufficiently charge an “offense[] against the laws of the United
              13      States.” 18 U.S.C. § 3231; see also United States v. Ratigan, 351 F.3d 957, 962 (9th Cir.
              14      2003). Yet the Supreme Court in United States v. Cotton held that “defects in an indictment
              15      do not deprive a court of its power to adjudicate a case.” 533 U.S. 625, 630 (2002). A claim
              16      that “the indictment does not charge a crime against the United States goes only to the merits
              17      of the case.” Id. at 630–31 (quoting Lamar v. United States, 240 U.S. 60, 65 (1916)).
              18      Brown’s reliance on two pre-Cotton Ninth Circuit cases is unavailing. (ECF No. 43 at 14).
              19      And regardless, the Ninth Circuit has since held that an indictment’s omission of a knowledge
              20      of status element does not deprive the court of jurisdiction. See, e.g., United States v. Espinoza,
              21      816 F. App’x 82, 84 (9th Cir. 2020); United States v. Velasco-Medina, 305 F.3d 839, 845–46
              22      (9th Cir. 2002). Thus, the court rules that it did not lack jurisdiction despite the indictment not
              23      charging the Rehaif knowledge element.
              24      ...
              25      ...
              26
              27             4
                               However, this motion is timely only if Rehaif applies retroactively. Because the courts
                      are divided on this issue, the court will assume that Rehaif applies retroactively for the purpose
              28      of this motion. United States v. Bueno, No. 2:17-cv-00406-RCJ-GWF, 2020 WL 4505525, at
                      *1 (D. Nev. Aug. 5, 2020).
James C. Mahan
U.S. District Judge                                                  -3-
                1             B. Waiver of § 2255 Challenges in Plea Agreement
                2             Brown “knowingly and expressly waive[d] all collateral challenges, including any
                3     claims under 28 U.S.C. § 2255, to his conviction, sentence, and the procedure by which the
                4     court adjudicated guilt and imposed sentence.” (Plea Agreement, ECF No. 35 at 12). The
                5     Supreme Court in Tollet v. Henderson held that such a waiver in a guilty plea bars
                6     “independent claims relating to the deprivation of constitutional rights that occurred prior to
                7     the entry of the guilty plea” except claims related to the knowing and voluntary nature of the
                8     plea and claims of ineffective assistance of counsel. 411 U.S. 258, 267 (1973). In addition,
                9     only a few select claims that “implicate[ ] ‘the very power of the State’ to prosecute the
              10      defendant” are not barred by Tollett. Class v. United States, 138 S. Ct. 798, 803 (2018)
              11      (quoting Blackledge v. Perry, 417 U.S. 21, 30 (1974)); see also United States v. Chavez-Diaz,
              12      949 F.3d 1202, 1208 (9th Cir. 2020).
              13              While the Ninth Circuit has suggested that the Tollett bar may not apply when the
              14      indictment fails to charge an offense, United States v. Johnston, 199 F.3d 1015, 1020 n.3 (9th
              15      Cir. 1999), the Supreme Court has upheld the bar where the constitutional defect could have
              16      been cured with a new indictment. See Class v. United States, 138 S. Ct. 798, 804–05 (2018).
              17      That is the case here. Any claims that the defective indictment violated Brown’s right to be
              18      free from prosecution absent a valid grand jury indictment and his right to adequate counsel
              19      and notice could have been cured by a new indictment. Accord Bueno, 2020 WL 4505525, at
              20      *3–4.
              21              Although the Ninth Circuit has not squarely addressed this issue, other circuits have
              22      held that Tollett bars habeas relief based on an indictment without the Rehaif knowledge
              23      element. United States v. Dowthard, 948 F.3d 814, 817 (7th Cir. 2020) (“[A] guilty plea
              24      waive[s the] right to assert that the indictment fail[s] to state an offense.”); United States v.
              25      Lavalais, 960 F.3d 180, 186 (5th Cir. 2020) (“To the extent [the defendant] argues his
              26      indictment is fatally defective because it did not contain an element of the offense under §
              27      922(g), he failed to preserve that claim by pleading guilty.”). Thus, the court finds that
              28

James C. Mahan
U.S. District Judge                                                 -4-
                1     Brown’s waiver in his plea forecloses this § 2255 claim. Accord United States v. Beale, No.
                2     2:17-cv-00050-JAD-CWH, 2021 WL 325713, at *5 (D. Nev. Feb. 1, 2021).
                3            C. Procedural Default
                4            Even if Brown did not waive this § 2255 claim, he cannot show actual prejudice to
                5     overcome his procedural default.       As discussed, a claim not raised on direct appeal is
                6     procedurally defaulted and can only be raised in a § 2255 motion if the petitioner can show
                7     cause and actual prejudice or actual innocence. See Bousley, 523 U.S. at 622. “[W]here the
                8     claim rests upon a new legal or factual basis that was unavailable at the time of direct appeal,”
                9     a petitioner has cause for failure to raise the claim on direct appeal. Braswell, 501 F.3d at
              10      1150. Actual prejudice requires the petitioner to show “not merely that the errors at . . . trial
              11      created a possibility of prejudice, but that they worked to his actual and substantial
              12      disadvantage, infecting his entire trial with error of constitutional dimensions.” Frady, 456
              13      U.S. at 170 (emphasis in original).
              14             Brown has shown cause because Rehaif “overturn[ed] a longstanding and widespread
              15      practice to which [the] Court has not spoken, but which a near-unanimous body of lower court
              16      authority has expressly approved.” Reed v. Ross, 468 U.S. 1, 17 (1984); see also (ECF No. 46
              17      at 10–11). But Brown cannot show actual prejudice. He “previously served more than a year
              18      in prison for his prior conviction for felon in possession of a firearm.” (ECF No. 45 at 12). At
              19      the time of sentencing, Brown’s criminal history score was 17 and his presentence
              20      investigation report listed several felony drug convictions. (PSR ¶¶ 38–47). It is simply
              21      implausible that Brown did not know he was a convicted felon. Accord Beale, 2021 WL
              22      325713, at *3 (“Beale must still show ‘actual prejudice’ to excuse his default. Beale can’t do
              23      so with a criminal record and sentencing history like his.”); United States v. Lowe, No. 2:14-
              24      cr-00004-JAD-VCF, 2020 WL 2200852, at *1 n.15 (D. Nev. May 6, 2020) (collecting cases
              25      in which defendants’ prior felony convictions precluded a finding of actual prejudice).
              26             In addition, the court will not rule that Rehaif error is a structural error that excuses
              27      Brown from showing actual prejudice. That is because structural errors are a very limited class
              28      of errors that affect the framework within which the trial proceeds, such that it is often difficult

James C. Mahan
U.S. District Judge                                                  -5-
                1     to assess the effect of the error. See United States v. Marcus, 560 U.S. 258, 263 (2010). And
                2     ruling otherwise would be imprudent based on the Ninth Circuit’s treatment of Rehaif in
                3     different contexts.
                4            For example, in Tate v. United States, the Ninth Circuit held that Rehaif was a statutory
                5     interpretation case and “did not invoke any constitutional provision or principle” that could
                6     sustain a successive § 2255 motion. Tate v. United States, 982 F.3d 1226, 1228 (9th Cir. 2020).
                7     And in United States v. Benamor and United States v. Johnson, the Ninth Circuit did not treat
                8     Rehaif error as structural and instead conducted plain-error review and held that the error did
                9     not affect the defendants’ substantial rights or the fairness, integrity, or public reputation of
              10      the judicial proceedings. United States v. Johnson, 833 F. App’x 665, 668 (9th Cir. 2020);
              11      United States v. Benamor, 937 F.3d 1182, 1189 (9th Cir. 2019), cert. denied, 140 S. Ct. 818
              12      (2020). And after all, the Rehaif court itself remanded the case for harmless error review rather
              13      than automatically reversing the conviction. Rehaif, 139 S. Ct. at 2200. For these reasons, the
              14      court will not excuse Brown’s failure to show actual prejudice.
              15             D. Certificate of Appealability
              16             The right to appeal a court’s denial of a § 2255 motion requires a certificate of
              17      appealability. To obtain such a certificate, the petitioner must make a “substantial showing of
              18      the denial of a constitutional right.” 28 U.S.C. § 2253(c). That is, “[t]he petitioner must
              19      demonstrate that reasonable jurists would find the district court’s assessment of the
              20      constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000); see
              21      also James v. Giles, 221 F.3d 1074, 1077–79 (9th Cir. 2000). Based on this standard and the
              22      almost uniform treatment of post-Rehaif § 2255 motions in this district, the court denies Brown
              23      a certificate of appealability.
              24      IV.    CONCLUSION
              25             Accordingly,
              26             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Brown’s § 2255
              27      motion (ECF Nos. 41, 43) be, and the same hereby is, DENIED.
              28             IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

James C. Mahan
U.S. District Judge                                                 -6-
                1     The clerk shall enter a separate civil judgment in 2:20-cv-01132-JCM.
                2     DATED May 10, 2021.
                3                                        __________________________________________
                                                         UNITED STATES DISTRICT JUDGE
                4
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                       -7-
